[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit


No. 99-1967

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                   LUIS A. GARCIA-RODRIGUEZ,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,

                  Cyr, Senior Circuit Judge,

                   and Stahl, Circuit Judge.


     Juan J. Hernandez Lopez De Victoria on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco
and Camille Vélez-Rivé, Assistant United States Attorneys, on
brief for appellee.
May 19, 2000
           Per Curiam.        The sole ground of this appeal is the

appellant's      contention        that    his   trial    counsel     rendered

ineffective assistance and thereby induced him to plead guilty

to a crime that he did not commit.                  We have held, with a

regularity      bordering     on    the     monotonous,    that     claims   of

ineffective assistance of counsel ordinarily cannot make their

debut on direct review of a criminal conviction, but, rather,

must first be presented to, and acted upon by, the trial court.

See United States v. Mala, 7 F.3d 1058, 1063 (1st Cir. 1993)

("Since    claims     of   ineffective      assistance    involve    a   binary

analysis    —   the   defendant     must    show,   first,   that    counsel's

performance was constitutionally deficient and, second, that the

deficient performance prejudiced the defense . . . — such claims

typically require the resolution of factual issues that cannot

efficaciously be addressed in the first instance by an appellate

tribunal.") (internal citations omitted); see also United States

v. Berríos, 132 F.3d 834, 841 (1st Cir. 1998); United States v.

McGill, 952 F.2d 16, 19 (1st Cir. 1991); United States v.

Hunnewell, 891 F.2d 955, 956 (1st Cir. 1989); United States v.

Costa, 890 F.2d 480, 482-83 (1st Cir. 1989); United States v.

Hoyos-Medina, 878 F.2d 21, 22 (1st Cir. 1989); United States v.

Kobrosky, 711 F.2d 449, 457 (1st Cir. 1983).                      Because the




                                      -3-
appellant's ineffective assistance claim was not raised in the

district court, this rule comes to mind here.

           To be sure, a narrow exception to this rule exists

"where the critical facts are not genuinely in dispute and the

record is sufficiently developed to allow reasoned consideration

of an ineffective assistance claim."              United States v. Natanel,

938 F.2d 302, 309 (1st Cir. 1991).             Here, however, the record is

very scantily developed on the key issues, the subsidiary facts

are uncertain, and the parties' briefs are redolent with the

familiar    scents     of     speculation       and    surmise.           Thus,    the

appropriate     method      for   pursuing      this     claim       is   through     a

collateral proceeding in the district court under 28 U.S.C. §

2255 (1994 & Supp. 1996).         See United States v. Soldevila-López,

17 F.3d 480, 485 (1st Cir. 1994); Mala, 7 F.3d at 1063; United

States v. Daniels, 3 F.3d 25, 27 (1st Cir. 1993); McGill, 952

F.2d at 19 n.5; Hunnewell, 891 F.2d at 956 n.1.

           One circumstance in this case, however, requires us to

take a special prophylaxis.             Like Mala, 7 F.3d at 1064, this

strikes us as the rare occasion on which the appointment of

counsel    is   warranted      for   the      handling    of     a    section     2255

proceeding.      See     18    U.S.C.    §    3006A(a)(2)(B)          (Supp.      2000)

(stipulating that, if "the interests of justice so require,

representation may be provided [under the Criminal Justice Act]


                                        -4-
for any financially eligible person who . . . is seeking relief

under section ... 2255 of title 28").                  We thus direct the

district court, if appellant petitions for section 2255 relief

and demonstrates continued financial eligibility, to appoint

counsel for him under section 3006A(a)(2)(B).

              We   need    go    no   further.    Since    the       ineffective

assistance issue is not ripe for review, and the appellant

asserts no other grounds for appeal, we dismiss the appeal.

This ruling is without prejudice to the appellant's right to

raise   his    claim      of    ineffective   assistance   in    a    collateral

proceeding brought pursuant to 28 U.S.C. § 2255.                    The district

court shall, subject to the Criminal Justice Act's strictures,

appoint   counsel         for     appellant   should   such     a     proceeding

eventuate.



It is so ordered.




                                        -5-